DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, 7, 8, 9, 10, 11, 16, 17, 18, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1/5, 2, 3, 4, 5, 6, 7, 8, 9/13, 10,12, 13 and 14 respectively of U.S. Patent No. 10,852,570.  Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1 and 16 of the current application teach each and every limitation of the corresponding independent claim 1 and 9 as well as the addition of a splitter.  However, the addition of the splitter limitation would have been obvious to one of ordinary skill in the art since, in both applications, Applicant claims are first waveguide portion and a second waveguide portion.  This is further evidenced by Applicant’s claim of a Mach Zehnder interferometer or micro-ring resonator to provide a phase shift and output of the first and second waveguide portions.




Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest an optical modulator and the associated method comprising at least a waveguide having a first waveguide portion of a first conductivity type and a second waveguide portion of a second conductivity type opposite to the first conductivity type, the waveguide configured to communicate an optical signal along a first axis defined within a silicon substrate, a splitter having an entry port coupled to a fiber and having an exit port coupled to the waveguide, a first contact of the first conductivity type proximate to the first waveguide portion, a second contact of the second conductivity type proximate to the second waveguide portion, a first multi-layer structure offering parallel conductive pathways of different resistance between the first contact and the first portion, and a second multi-layer structure offering parallel conductive pathways of different resistance between the second contact and the second portion, wherein a first layer of the first multi-layer structure proximate to the silicon substrate, is adjacent to a second layer of the first multi-layer structure distal from the silicon substrate, along a second axis orthogonal to the first axis in addition to the accompanying features of the independent claims.  The multi-layer structure between the contacts and the waveguides allows for parallel resistance properties and low overlap between the highly doped silicon and optical mode pigtail afforded by the multi-slab configuration, allow the modulator to operate with reduced optical losses and at a high speed. (Applicant’s Specification [0005])
A close prior art of record is U.S. Patent Application Publication 2020/0159048 to Andy et al.  Andy teaches a phase adjuster comprising at least a waveguide having a first waveguide portion (2) of a first conductivity type (n+) and a second waveguide portion (3) of a second 
	Therefore, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.  
Reference A is the printed patent of the parent application.  Reference B teaches a photodetector having multiple layers.  Reference C discusses a modulator including a phase adjuster portion.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/TINA M WONG/Primary Examiner, Art Unit 2874